Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-6 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A novel shuttle for logistics, comprising a vehicle body, a supercapacitor, a straight wheel, a straight motor, a transverse wheel, a transverse motor, a synchronous belt, a position sensor, a charging contact, a lifting motor , a lifting frame, a second synchronous belt, an encoder, a PLC controller, a lifting cam, a lifting position sensor, a telescopic fork, a finger, a telescopic fork position sensor, a telescopic fork motor, an antenna, and a controller; wherein a bottom of the vehicle body is provided with the straight wheel and the transverse wheel, and a level of the straight wheel is lower than a level of the transverse wheel; the straight motor and the transverse motor are arranged on the vehicle body respectively; the straight motor is linked to the straight wheel through the synchronous belt, and the transverse motor is linked to the transverse wheel through the second synchronous belt; the supercapacitor is arranged on the vehicle body, and the supercapacitor is electrically connected to the straight motor, the transverse motor, the charging contact, the lifting motor, the PLC controller, and the .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618